Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites “the prepolymer is preferably an alkoxy-functionalized polyether”.  Following a first broad limitation with a second later narrower preferred scope is general considered per se indefinite.  Here, the plain meaning could point to a preference never being a requirement, but that would result in a claim that runs afoul of 112(d) because this is the only limitation added by claim 18 and thus if it were merely a preference the claim would not further limit the claim from which it depended.  This conflict further supports a finding of indefiniteness.  For examination purposes, the Office will construe the claim in the broadest possible manner, as being the same scope as claim 2 but merely providing a preferred example for the prepolymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0312097 to Kitada (“Kitada”) in view of U.S. Patent Application Publication No. 2012/0119626 to Takahashi et al. (“Takahashi”). Regarding claims 1, 2, 4, and 8, Kitada discloses a curable composition for use as a thermal seal between electronic components and cooling systems.  The composition includes a thermally conductive filler that is preferably aluminum oxide and a liquid prepolymer composition.  The liquid prepolymer includes a curable (i.e., crosslinkable) liquid polymer See, e.g., Takahashi at paragraph [0082].  Thus, incorporation of a silicone-free base oil such as paraffin and/or acid ester as plasticizer would have been nothing more than the obvious use of commonly known materials for their intended purpose based in the teachings of Kitada.
Further regarding claim 3 and 19, although Kitada does not specifically disclose organosilanes generally or those specifically recited in claim 19 as the crosslinking agent, those compounds are well-known crosslinking agents and thus their use would be considered to be nothing more than the use of a common material for its intended purpose.
Regarding the amounts of various components to included recited in claims 5-7, the person of ordinary skill in the art would have reason to adjust the relative amounts of the thermally conductive filler, polymer matrix, and plasticizer in order to balance the various physical properties needed for a given application.
Similarly regarding the properties recited in claims 9-12, those are properties of routine adjustment in order to provide a material suitable for a given application.
Regarding claim 18, as noted above, the claim does not clearly require any further limitation of claim 1 but merely recites a preference.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada and Takahashi as applied above and further in view of U.S. Patent Application No. 2012/0263988 to Obsaih (“Obsaih”).  Kitada and Takashi don’t expressly disclose use of their material between a battery support and a bottom plate and/or between a battery and a battery support that is also in contact with a bottom plate.  Nonetheless, a person reading Kitada would have reason to apply the material to any application Obsaih at Figure 8.  Thus, using the material described above in that manner would have been an obvious use of the material for its intended purpose.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 5,591,789 to Iruvanti (“Iruvanti”) in view of Kitada.  Iruvant discloses a thermally conductive paste that including a thermally conductive filler particle, a polymer, and a silicone-free carrier oil which may be, for example, saturated hydrocarbon.  The polymer included in Iruvant has free acid groups and thus is cross-linkable.  Iruvant is silent regarding use of metal hydroxide as the thermally conductive filler.  However, metal hydroxides were common alternatives to the metal oxides, etc., disclosed in Iruvant and thus their use as the thermally conductive filler is considered to be nothing more than the obvious use of a commonly known material for its intended purpose.  Kitada.


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727